UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF COLUMBIA
______________________________
ALBERT C. CECCONE,             )
            Plaintiff,        )
      v.                       )
                               )   Civil Action No. 13-1314 (KBJ/AK)
EQUIFAX INFORMATION           )
SERVICES, LLC,                )
            Defendant.        )
______________________________)


                                 MEMORANDUM OPINION

       Pending before the Court is Plaintiff’s Motion to Clarify the Court’s Order Dated October

31, 2014 (“Motion”) [41], Defendant’s Response in Opposition to the Motion (“Opposition”)

[43], and Plaintiff’s Reply in support of the Motion (“Reply”) [45]. The Court held a telephonic

hearing on the Motion on January 12, 2014, at which time counsel for Plaintiff and Defendant

explained their interpretations of Magistrate Judge Facciola’s October 31, 2014 Order (“Order”).

As background, the underlying case involves a putative class action lawsuit whereby Plaintiff

seeks to demonstrate that there is a group of District of Columbia residents for which Equifax

has reported District of Columbia Recorder utility liens as unpaid even after such liens have been

released. (Order at 2.) The October 31, 2014 Order noted that, “[a]ccording to plaintiff, there

are 11,000 District of Columbia consumers who have a released District of Columbia water lien.

. . [and] [t]hrough discovery, plaintiff seeks to learn whether any of those consumers were

nevertheless falsely reported by Equifax as having a lien.” (Id.)

        Pursuant to the October 31, 2014 Order, Plaintiff was instructed “if it has not already

done so, [to] provided Equifax with a list of the names of [the] 11,000 consumers which plaintiff

has secured from the Recorder of Deeds.” (Id.) During the hearing, Plaintiff’s counsel indicated

                                                 1
that it has provided a list to Equifax. Magistrate Judge Facciola further ordered that “Equifax

shall then provide plaintiff with copies of the credit reports for a random sampling of 100 of

these consumers.” (Order at 2.) 1 Plaintiff Ceccone requests clarification of the term “copies of

credit reports” with a focus on the manner in which copies of credit reports will be provided and

the information contained therein. (Motion at 1-2.)

        Defendant Equifax indicates that it intends to produce “current credit files of the names

that are identified through random sample.” (Opposition at 2.) Equifax argues that Judge

Facciola did not intend for the production of “full, years-old credit reports or frozen scans for

unknown consumers and others that Plaintiff does not even represent. . . .” (Opposition at 3.) 2

Plaintiff asserts that current copies of the credit files would be “useless . . . because the critical

information needed in this case is when the lien release was updated – not simply that a

consumer has one [a]nd obviously, the date Equifax updated the lien is also material if Equifax

only updated this information as a result of this lawsuit . . . . ” (Reply at 1-2.) Plaintiff thus

requests clarification that the information to be provided by Equifax for the random sampling of

100 consumers includes that date of the lien, the date of the release of the lien (if released), and

an indication [by means of a “yes” or “no”] as to whether there were any “hard inquiries” [third

party requests for credit information] while the lien was noted on the credit report. 3 Defendant

Equifax objects to Plaintiff’s request for this information, arguing that this was not Judge



1
  Judge Facciola also ordered Equifax to provide a “list of all consumers with a current District
of Columbia Recorder’s lien on their credit file” (Order at 2) and Equifax indicates that it is in
the process of doing so. (Opposition at 3.)
2
  Both parties agree that copies of the consumer credit files may be redacted to show only the
public records at issue in this case. (Opposition at 4.) This agreement was reiterated during the
telephonic hearing.
3
  The term “hard inquiries” was used by Plaintiff’s counsel during the hearing.
                                                    2
Facciola’s intent and further, it would impose a burden on Equifax to ascertain this information. 4

Upon review of the briefing submitted to the Court, and after oral argument on this Motion, the

Court determines that Plaintiff’s interpretation of Judge Facciola’s Order is the only

interpretation that makes sense. Defendant Equifax’s proposed provision of current copies of

credit reports for the 100 random people is meaningless in light of the allegations in this civil

action.

          Defendant Equifax should thus provide the Plaintiff with credit report information for a

random sampling of 100 consumers, which includes the date of the lien (at issue in this case), the

date of the release of the lien (if applicable) and an indication by means of a “yes” or “no’ as to

whether there were any hard inquiries during the time the lien appeared on the credit report. This

information may be produced in the form of a spreadsheet, as agreed during the January 12, 2015

hearing. A separate Order accompanies this Memorandum Opinion.



January 15, 2015                               ______________/s/____________________
                                               ALAN KAY
                                               UNITED STATES MAGISTRATE JUDGE




4
 The October 31, 2014 Order notes that “Equifax shall maintain a record of how much time and
money was expended completing these tasks and then, at a later point in time, the Court shall
consider whether plaintiff should bear these costs.” (Order at 2-3.)
                                                  3